Case 1:10-cv-24620-DLG Document 7 Entered on FLSD Docket 08/25/2021 Page 1 of 1




 DIVISION OF ENFORCEMENT                                                 ROBERT K. LEVENSON
                                                                         SENIOR TRIAL COUNSEL
                                                                         DIRECT DIAL: (305) 982-6341
                                                                         EMAIL: LEVENSONR@SEC.GOV

 August 17, 2021

 Ms. Angela E. Noble
 Clerk of the Court
 United States District Court, Southern District of Florida
 400 N. Miami Avenue, Room 8N09
 Miami, FL 33128-7716

 Re: SEC v. Alcatel-Lucent, SA, Case No. 1:10-cv-24620-DLG

 Dear Ms. Noble:

        I write in response to your letter of August 13, 2021, regarding a conflict recently
 discovered by Judge Graham in the above-referenced case. We appreciate the notification and
 information, but do not believe any further action is required in the case.

        Please don’t hesitate to contact me if you have additional questions or need additional
 information.


                                              Sincerely,


                                              s/Robert K. Levenson
                                              Robert K. Levenson
                                              Senior Trial Counsel
